J-S54027-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

BRUCE ALLEN TAYLOR, JR.

                            Appellant                 No. 2290 MDA 2013


                Appeal from the PCRA Order December 4, 2013
               In the Court of Common Pleas of Bradford County
              Criminal Division at No(s): CP-08-CR-0000954-2007


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY MUNDY, J.:                        FILED SEPTEMBER 16, 2014

        Appellant, Bruce Allen Taylor, Jr, appeals from the December 4, 2013

order dismissing as untimely his amended petition for relief filed pursuant to

the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546.         After

careful review, we affirm.

        The underlying facts and procedural history of this case were set forth

by a prior panel of this Court on direct appeal, as follows.

                    [T]his case began on or about November 5,
              2007, when a police criminal complaint was filed,
              charging [A]ppellant with one count of failure to
              comply with registration of sexual offenders
              requirements.[1] Thereafter, [A]ppellant waived his
              preliminary hearing on November 20, 2007, and an
              arraignment was scheduled for December 12, 2007.
____________________________________________


1
    18 Pa.C.S.A. § 4915(a)(1).
J-S54027-14


           After negotiations with the district attorney,
           [A]ppellant agreed to plead guilty to the single count

           for a sentence the minimum of which would be at the
           bottom of the standard range of the sentencing
           guidelines, and the maximum of which would be left
           open to the [trial] court.

                  On February 11, 2008, [A]ppellant entered his
           plea before the [trial] court. On March 17, 2008, the
           trial court sentenced [A]ppellant to undergo
           imprisonment for a period of not less than seventeen
           (17) months nor more than ten (10) years. The
           standard range of the sentencing guidelines was
           fifteen (15) to twenty-one (21) months for a
           minimum sentence.         Appellant did not seek to
           withdraw his guilty plea, despite the [trial] court not
           sentencing him at the bottom of the standard
           guidelines.

Commonwealth v. Taylor, 974 A.2d 1193 (Pa. Super. 2009) (unpublished

memorandum at 2-3, quoting Anders Brief at 9) (original footnote omitted).

     On March 20, 2008, Appellant filed a motion to modify his sentence,

which was denied by the trial court on June 20, 2008. On June 30, 2008,

Appellant filed a timely notice of appeal, and his judgment of sentence was

affirmed by a panel of this Court on April 1, 2009. See id. Appellant did not

file a petition for allowance of appeal with our Supreme Court.      Appellant

was represented at sentencing by Helen Stolinas, Esquire (Attorney

Stolinas), and on appeal by Chad Salsman, Esquire (Attorney Salsman).

     On March 22, 2012, Appellant filed a two-page, handwritten pro se

                                                             Appellant filed a

pro se PCRA petition, and the PCRA court appointed Richard R. Jennings,


                                    -2-
J-S54027-14


Esquire (Attorney Jennings) to represent Appellant.       On August 1, 2013,



hearing was scheduled for October 4, 2013. Thereafter, Appellant and the

Commonwealth submitted briefs in support of their respective positions. On

Dece

petition, noting that said petition was untimely filed and that Appellant had

failed to plead any exceptions to the time-bar.        See PCRA Court Order,

12/4/13. Thereafter, Attorney Jennings fil

behalf on December 26, 2013.2

       On appeal, Appellant raises the following issues for our review.

              [1.]   Whether the [PCRA court] erred in determining


              [2.]   Whether the [PCRA court] erred in determining
                     that [Appellant] had no exceptions to the PCRA
                     filing  time    limit under    42    Pa.C.S.[A.
                     §] 9545(b)(1)?



        On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining wh

supported by the record and without legal error.           Commonwealth v.
____________________________________________


2
  The record reflects that Appellant was not ordered to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Nonetheless, on April 24, 2014, the PCRA court filed a two-paragraph Rule

petition as untimely.




                                           -3-
J-S54027-14


Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted), cert. denied,

Edmiston v. Pennsylvania

is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

        Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012) (citation

                                             eterminations, when supported by

                                           Commonwealth v. Spotz, 18 A.3d

                                                                                de

novo                                                                 Id.

       Before

consider the timeliness of his PCRA petition because it implicates the

jurisdiction of this Court and the PCRA court. Commonwealth v. Williams,

35 A.3d 44, 52 (Pa. Super. 2011) (citation omitted), appeal denied, 50 A.3d



                                     Id.

this Court to fashion ad hoc equitable exceptions to the PCRA time-

Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011) (citation omitted).

                                                                  Id.

for relief under the PCRA, including a second or subsequent petition, must be

filed within one year of the date the judgment becomes final unless the

petition alleges, and the petitioner proves, that an exception to the time for

filing the petition, set forth at 42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii), is


                                       -4-
J-S54027-14


       Commonwealth v. Harris, 972 A.2d 1196, 1199-1200 (Pa. Super.

2009), appeal denied, 982 A.2d 1227 (Pa. 2009).           The Act provides, in

relevant part, as follows.

            § 9545. Jurisdiction and proceedings



            (b) Time for filing petition.

                  (1) Any petition under this subchapter,
                  including a second or subsequent petition, shall
                  be filed within one year of the date the
                  judgment becomes final, unless the petition
                  alleges and the petitioner proves that:

                         (i) the failure to raise the claim
                         previously was the result of interference
                         by   government      officials with   the
                         presentation of the claim in violation of
                         the Constitution or laws of this
                         Commonwealth or the Constitution or
                         laws of the United States;

                         (ii) the facts upon which the claim is
                         predicated    were  unknown   to   the
                         petitioner and could not have been
                         ascertained by the exercise of due
                         diligence; or

                         (iii) the right asserted is a constitutional
                         right that was recognized by the
                         Supreme Court of the United States or
                         the Supreme Court of Pennsylvania after
                         the time period provided in this section
                         and has been held by that court to apply
                         retroactively.

                  (2) Any petition invoking an exception
                  provided in paragraph (1) shall be filed within
                  60 days of the date the claim could have been
                  presented.

                                      -5-
J-S54027-14




42 Pa.C.S.A. § 9545(b).

       In the instant matter, Appellant was sentenced on March 17, 2008. As



2009, and Appellant did not file a petition for allowance of appeal with our

Supreme Court.         See Taylor, supra

sentence became final on May 1, 2009, 30 days after this Court affirmed his

judgment of sentence and when the time to file a petition for allowance of

appeal with our Supreme Court expired.           See 42 Pa.C.S.A. § 9545(b)(3)

            a judgment becomes final at the conclusion of direct review,

including discretionary review in the Supreme Court of the United States and

the Supreme Court of Pennsylvania, or at the expiration of time for seeking

the revie         ; see also Pa.R.A.P. 1113(a) (stating,



                                                            . Therefore, in order

                                                 to be filed by May 3, 2010.3 As

noted, Appellant filed a pro se PCRA petition on April 1, 2013, and an

____________________________________________


3
  We note that May 1, 2010 fell on a Saturday. Pursuant to 1 Pa.C.S.A.
§ 1908, when the last day of a calculated period of time falls on a Saturday
or Sunday, as was the case here, such day shall be omitted from the
computation in determining the timeliness of a filed PCRA petition.




                                           -6-
J-S54027-14


Esquire (Attorney Jennings) to represent Appellant.       On August 1, 2013,



hearing was scheduled for October 4, 2013. Thereafter, Appellant and the

Commonwealth submitted briefs in support of their respective positions. On

Dece

petition, noting that said petition was untimely filed and that Appellant had

failed to plead any exceptions to the time-bar.        See PCRA Court Order,

12/4/13. Thereafter, Attorney Jennings fil

behalf on December 26, 2013.2

       On appeal, Appellant raises the following issues for our review.

              [1.]   Whether the [PCRA court] erred in determining


              [2.]   Whether the [PCRA court] erred in determining
                     that [Appellant] had no exceptions to the PCRA
                     filing  time    limit under    42    Pa.C.S.[A.
                     §] 9545(b)(1)?



        On appeal from the denial of PCRA relief, our standard and scope of

review is limited to determining wh

supported by the record and without legal error.           Commonwealth v.
____________________________________________


2
  The record reflects that Appellant was not ordered to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
Nonetheless, on April 24, 2014, the PCRA court filed a two-paragraph Rule

petition as untimely.




                                           -3-
J-S54027-14


Edmiston, 65 A.3d 339, 345 (Pa. 2013) (citation omitted), cert. denied,

Edmiston v. Pennsylvania

is limited to the findings of the PCRA court and the evidence of record,

viewed in the light most favorable to the prevailing party at the PCRA court

        Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. 2012) (citation

                                             eterminations, when supported by

                                           Commonwealth v. Spotz, 18 A.3d

                                                                                de

novo                                                                 Id.

       Before

consider the timeliness of his PCRA petition because it implicates the

jurisdiction of this Court and the PCRA court. Commonwealth v. Williams,

35 A.3d 44, 52 (Pa. Super. 2011) (citation omitted), appeal denied, 50 A.3d



                                     Id.

this Court to fashion ad hoc equitable exceptions to the PCRA time-

Commonwealth v. Watts, 23 A.3d 980, 983 (Pa. 2011) (citation omitted).

                                                                  Id.

for relief under the PCRA, including a second or subsequent petition, must be

filed within one year of the date the judgment becomes final unless the

petition alleges, and the petitioner proves, that an exception to the time for

filing the petition, set forth at 42 Pa.C.S.A. § 9545(b)(1)(i), (ii), and (iii), is


                                       -4-
J-S54027-14


       Commonwealth v. Harris, 972 A.2d 1196, 1199-1200 (Pa. Super.

2009), appeal denied, 982 A.2d 1227 (Pa. 2009).           The Act provides, in

relevant part, as follows.

            § 9545. Jurisdiction and proceedings



            (b) Time for filing petition.

                  (1) Any petition under this subchapter,
                  including a second or subsequent petition, shall
                  be filed within one year of the date the
                  judgment becomes final, unless the petition
                  alleges and the petitioner proves that:

                         (i) the failure to raise the claim
                         previously was the result of interference
                         by   government      officials with   the
                         presentation of the claim in violation of
                         the Constitution or laws of this
                         Commonwealth or the Constitution or
                         laws of the United States;

                         (ii) the facts upon which the claim is
                         predicated    were  unknown   to   the
                         petitioner and could not have been
                         ascertained by the exercise of due
                         diligence; or

                         (iii) the right asserted is a constitutional
                         right that was recognized by the
                         Supreme Court of the United States or
                         the Supreme Court of Pennsylvania after
                         the time period provided in this section
                         and has been held by that court to apply
                         retroactively.

                  (2) Any petition invoking an exception
                  provided in paragraph (1) shall be filed within
                  60 days of the date the claim could have been
                  presented.

                                      -5-